Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .//

DETAILED ACTION

This communication is in response to an Amendment filed March 29, 2022.  

Allowable Subject Matter

Claims 1 – 20 are allowed over prior art of record.

Reasons for Allowance

The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a remote server receiving and utilizing the transaction processing data to formulate an electronic message, wherein the electronic message comprises an actionable element that is associated with the particular entity, the particular merchant and the transaction, the actionable element including a link that can be selected by a user to invoke an action;	the remote server providing the electronic message to a communication device that is associated with the particular entity but that is not associated with the particular merchant or involved in the transaction; detecting an actuation of the actionable element within the electronic message; in response to detecting the actuation of the actionable element, providing further information to the communication device to identify the particular merchant, the transaction and options for fulfillment of the transaction, wherein the options include payment with a digital wallet, payment using one or more commercial payment processing systems and payment utilizing a payment gateway server; receiving an option selection from the particular entity utilizing the communication device; transmitting the option selection over a network to a fulfillment system; receiving an approval for the fulfillment of the transaction from the fulfillment system; and providing an indication to the communication device and the computer program associated with the particular merchant that the approval for the fulfillment of the transaction has been received; whereby a user can initiate a transaction on any merchant device and complete the transaction on any personal computing devices of the user without having to provide personal credentials to the merchant device.”

	The following prior art references have been deemed most relevant to the allowed claim(s):	

The closest prior art Edison U. Ortiz et al. (Pub. # US 2016/0019536 A1) teaches systems, methods, and machine-interpretable data representing executable instruction sets and/or other products for the processing of data for the secure creation, administration, manipulation, processing, and storage of electronic data useful in the processing of payment transactions and other secure data processes. Some embodiments provide secure means for the authorization of sensitive and other data processes subject to controlled access. Such processes include the creation, administration, authorization, virtualization, storage, and other manipulation or processing of electronic data rep­ resenting characteristics of, instructions for, and information associated with consumer, business, and other payment accounts, and other forms of secure payment elements, such as payment tokens; and data useful in processing transactions using such accounts and elements. Information associated with particular payment means, such as accounts or payment tokens, can be stored in a data set, usually secure, sometimes referred to as a virtual or electronic wallet, or a secure payment token.

The closest prior art William Tsui et al. (Pub. # US 2016/0026997 A1) teaches a mobile computing device has processors, memory, voice communication circuitry, and communication circuitry configured to receive a request from a server for information to complete an information exchange. The computing device also has a display device configured to display at least one user interface window in response to receiving the request from the server. The user interface window includes a plurality of data entry fields corresponding to the request. The computing device has a proximity based communication circuitry configured to energize an external proximity based card that is brought into proximity with the mobile computing device. When the external proximity based card is energized, the computing device receives information from the external proximity based card to populate at least one of the data entry fields. The communication circuitry is configured to submit data from the data entry fields to the server to facilitate the completion of the information exchange.

The arguments presented by the Applicant along with the combination of elements, such as, the claimed features of the creation of an actionable item that is embedded into a message and sent to the user's telephone, and that enables the user to actuation the actionable item to access a system for entering payment credentials, are elements that satisfy the requirement of "something more" and integration into a practical function. The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks and recite significantly more than an abstract idea.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John H. Holly whose telephone number is 571.270.3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571)-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/John H. Holly/Primary Examiner, Art Unit 3696